—Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered March 5, 2002, which, in an action for personal injuries sustained when plaintiff-respondent’s vehicle collided with defendants’ vehicle in an intersection, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
It cannot be said that plaintiff driver’s conduct was the sole proximate cause of the accident, as a matter of law, simply because the approach into the intersection was regulated by a stop sign whereas there were no traffic control devices regulating defendant driver’s approach. Issues of fact exist as to events surrounding the accident, including whether defendant driver proceeded into the intersection when it was not safe to do so (see Lake v Suchan, 285 AD2d 722; Devoe v Kaplan, 278 AD2d 734; Boston v Dunham, 274 AD2d 708). Concur — Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Ellerin, JJ.,